Soott, Judge,
delivered the opinion of the court.
We do not see on what rules of law or principle of equity this suit can be maintained. The deed to Blennerhassett was an absolute and unconditional one. Had the land been conveyed for money and the purchase money been unpaid, the grantoi’S would have had a lien on the land for the sum *176remaining due. Here the land was granted for services performed and to be performed. If those who conveyed the land had any recourse against Blennerhassett for his failure to perform the services stipulated, it would be an action against his representatives for damages. There is no rule of equity, that we are aware of, that would create a lien on the land for the payment of those damages. The subsequent deed, then, to the plaintiffs conveyed no interest in the land to them, as there was no interest in. the grantors to convey. The deed, under-the most favorable aspect, could only have operated as an assignment of the right of action against Blen-nerhassett’s estate to the plaintiffs. It is not necessary to determine now whether it had that effect or not, as we do not deem it important.
The petition is not for the specific performance of the contract with Blennerhassett, nor yet to set aside the conveyance for a total or partial failure of consideration; in either of which views the defendants would have a right to retain the land on making good the consideration of the deed. The right of the plaintiffs to a decree is based solely on the conveyance of the grantors, who had previously conveyed to Blennerhassett.
It may bo observed that all the grantors who joined in the deed to Blennerhassett did not, as appears from the deed as set out in the bill of exceptions, unite in the deed to the plaintiff. How, then, would they be entitled to recover the entire lot relying on their deed alone ? This point was not raised in the court below, nor do we base our judgment upon it. The motion in arrest of judgment should have been sustained. Judgment reversed;
the other judges concur.